                                                                                                     E-FILED
                                                                           Friday, 14 June, 2019 09:00:46 AM
                                                                                Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS




MICHELLE D. HEINS,                            )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 18-cv-1258-JES-JEH
                                              )
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )
                                              )
                       Defendant.             )



                                    ORDER AND OPINION

       This matter is before the Court on a May 16, 2019 Report and Recommendation (Doc.

17) from Magistrate Judge Hawley. More than 14 days have elapsed since the filing of the

Report and Recommendation, and no objections have been made. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b); Lockert v. Faulkner, 843 F.2d 1015 (7th Cir. 1988); Video Views, Inc. v.

Studio 21, Ltd., 797 F.2d 538, 539 (7th Cir. 1986). As the parties have failed to raise timely

objections, any such objections have been waived. Id.

       The relevant procedural history has been sufficiently outlined in the comprehensive

Report and Recommendation of the Magistrate Judge. Plaintiff claims the Appeals Council erred

in reversing the ALJ’s favorable decision for Plaintiff—after the testimony of a vocational expert

that Plaintiff could perform jobs that exist in some number less than 32,400, the ALJ ruled that

work did not exist in significant numbers in the national economy. The Appeals Council

reversed, stating that 32,400 jobs was a significant number and determining that only a minimal

reduction in that number had occurred, despite the lack of evidence in the record regarding the

                                                  1
actual number of such jobs remaining in the national economy. The Court concurs with the

Magistrate Judge’s detailed discussion and recommendation.

       Accordingly, the Court now adopts the Report and Recommendation [17] of the

Magistrate Judge in its entirety. Plaintiff’s Motion for Summary Judgment (Doc. 9) is

GRANTED, Defendant’s Motion for Summary Affirmance (Doc. 13) is GRANTED, and this

matter is remanded to the Commissioner of Social Security for further proceedings pursuant to

42 U.S.C. § 405(g), Sentence Four.

       This matter is now terminated.

              Signed on this 14th day of June, 2019.

                                            /s James E. Shadid
                                            James E. Shadid
                                            United States District Judge




                                               2
